                           Case 20-23284-AJC               Doc 19      Filed 12/11/20         Page 1 of 1




           ORDERED in the Southern District of Florida on December 11, 2020.



                                                                           A. Jay Cristol, Judge
                                                                           United States Bankruptcy Court
_____________________________________________________________________________


                                       UNITED STATES BANKRUPTCY COURT
                                        SOUTHERN DISTRICT OF FLORIDA
          IN RE:
          ROY CESAR TERAN,                                                        Case No: 20-23284 AJC
                   Debtor.                                                        Chapter 7
                                                       /
             ORDER GRANTING DEBTOR'S EX PARTE MOTION TO SHORTEN TIME FOR
            NOTICE OF DEBTOR'S EMERGENCY MOTION FOR CONVERSION FROM CASE
                       UNDER CHAPTER 7 TO CASH UNDER CHAPTER 13

                 THIS MATTER came before this Court upon Debtor’s Ex-Parte Motion to Shorten
          Time for Notice of Debtor’s Emergency Motion for Conversion from Case under Chapter
          7 to Case under Chapter 13 [ECF 18]. The Court being duly advised in the premises, it is
                  ORDERED AND ADJUDGED:

                  1. The Motion to Shorten Notice Period is GRANTED.
                  2. The notice period is reduced so that the hearing may be set on the Emergency Motion
          for Conversion from Case under Chapter 7 to Case under Chapter 13 on a shortened notice.
                 3. Debtor’s Emergency Motion for Conversion from Case under Chapter 7 to Case under
          Chapter 13 will be heard on December 23, 2020 at 2:00 PM by TELEPHONE via Court
          Solutions LLC.

          To participate through CourtSolutions, all parties must make a reservation in advance no later than 3:00
          p.m., one business day before the date of the hearing. Reservations should be arranged online at https://
          www.court−solutions.com. If a party is unable to register online, a reservation may also be made by telephone
          at (917) 746−7476.

                                                                 # # #
          Submitted by:
          Samir Masri, Esquire, 901 Ponce de Leon Blvd., Suite 101, Coral Gables, FL 33134
          * Samir Masri, Esquire, is hereby directed to mail a conformed copy of this order to all affected parties.
